Name: Commission Decision (EU) 2017/1525 of 4 September 2017 amending Decision 2014/256/EU in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to converted paper products (notified under document C(2017) 5948) (Text with EEA relevance. )
 Type: Decision
 Subject Matter: environmental policy;  technology and technical regulations;  wood industry;  marketing
 Date Published: 2017-09-06

 6.9.2017 EN Official Journal of the European Union L 230/28 COMMISSION DECISION (EU) 2017/1525 of 4 September 2017 amending Decision 2014/256/EU in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to converted paper products (notified under document C(2017) 5948) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(3)(c) thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Commission Decision 2014/256/EU (2) expires on 2 May 2017. (2) An assessment has been carried out confirming the relevance and appropriateness of the current ecological criteria, as well as of the related assessment and verification requirements, established by Decision 2014/256/EU. Decision 2014/256/EU should therefore be amended accordingly. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision 2014/256/EU is replaced by the following: Article 4 The ecological criteria for the product group converted paper products  and the related assessment and verification requirements shall be valid until 31 December 2020. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 September 2017. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2014/256/EU of 2 May 2014 establishing the ecological criteria for the award of the EU Ecolabel for converted paper products (OJ L 135, 8.5.2014, p. 24)